department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi plr-106743-00 date date internal_revenue_service number release date index number legend taxpayer a a b c dear this responds to a letter dated date from your representative requesting permission under sec_301 a of the procedure and administration regulations for an extension of time to make an election under sec_263 of the internal_revenue_code for the taxable_year ended a according to that submission taxpayer formed a new wholly owned subsidiary a on b a purchased the assets of an active business whose operations included the drilling for and production of oil_and_gas the oil_and_gas_properties acquired by a included both working wells and oil_and_gas rights taxpayer was aware of the election to deduct intangible_drilling_and_development_costs idc and intended to deduct those costs when incurred in preparing the c return the taxpayer’s in house tax professionals relied on financial statements and records prepared by a the balance_sheet prepared by a included total equipment plr-106743-00 which was the sum of two ledger accounts entitled construction work in process and equipment - general believing the construction work in process account to be expenditures_for equipment not yet placed_in_service taxpayer did not deduct these amounts on the tax_return in the fourth quarter of taxpayer’s in house tax professionals discovered that the construction work in process account contained idc that related to the tax_year neither the taxpayer nor a had previous experience with the operations of an oil_and_gas business and never incurred idc prior to sec_263 of the internal_revenue_code provides an election under regulations prescribed by the secretary to deduct intangible_drilling_and_development_costs the regulations appear under sec_1_612-4 of the income_tax regulations sec_1_612-4 states that the election may be exercised by claiming idc as a deduction on the taxpayer's return for the first taxable_year in which the taxpaper pays or incurs such costs no formal statement is necessary but if the taxpayer fails to deduct the idc it is deemed to have elected to recover such costs through depletion under sec_301_9100-1 the commissioner in exercising the commissioner's discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 sec_301_9100-3 provides in relevant part that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election plr-106743-00 based on the information presented and the representations made we conclude that the requirements of sec_301_9100-1 through have been satisfied accordingly you are granted an extension of time to make the election to deduct idc the election must be made within days of the date of this letter by filing it with an amended_return for c a copy is enclosed for that purpose we note however that the burden is upon the taxpayer to establish to the service’s satisfaction that all of the requirements of sec_263 are met this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely paul f kugler paul f kugler assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
